DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer filed on 05/14/2021 has been acknowledged. 

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Barnett (US Patent Number 9,342,998 B2) teaches annotating street level images with contextual information are described. A map application may comprise a street level component that when executed by a processor is operative to generate annotated street view images of a location. The street level component may comprise a street view component operative to generate a street view image from multiple street level images, the street view image having one or more objects located within the street view image.
However, the closest prior art of record does not disclose “displaying another part of the panoramic photo in response to the slide operation in the normal mode; receiving an instruction for entering an immersive browsing mode; and performing the following when in the immersive browsing mode: displaying only a first part of the panoramic photo; detecting the mobile terminal rotating in the first direction; displaying a second part of the panoramic photo in response to detecting the mobile terminal rotating in the first direction; detecting the mobile terminal rotating in a second direction; and displaying a third part of the panoramic photo in response to detecting the mobile terminal rotating in the second direction, wherein the second direction is opposite the first direction, wherein the second part of the panoramic photo is different than the first part of the panoramic photo, and wherein the third part of the panoramic photo is different than the first part of the panoramic photo” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1 and 11.
Dependent claims 2-10 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 12-20 are allowable as they depend from an allowable base independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674